Title: From Thomas Jefferson to Thomas Mann Randolph, 2 May 1802
From: Jefferson, Thomas
To: Randolph, Thomas Mann


            Th:J. to T M RandolphWashington May 2. 1802.
            I forgot this was post day till the moment of the mail’s being made up. I have only time therefore to say Congress rises tomorrow. mr Milledge & mr Clarke will probably set out in the evening, be at Orange courthouse on Wednesday evening & go thence to dine with you on Thursday. I shall be two or three days after them. tender love to my dear Martha & the young people & affectionate attachment to yourself. Adieu.
          